        Case 1:18-cv-02817-PJM Document 36-7 Filed 05/31/19 Page 1 of 1



                           THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                   (GREENBELT)

KENNETH FITCH, et al.,                        *

                       Plaintiffs,            *
v.                                                   Case No.: 1:18-cv-02817-PJM
                                              *

STATE OF MARYLAND, et al.,                    *

                       Defendants.            *

*      *       *       *       *   *     *    *    *   *    *                       *         *
                               NOTICE OF FILING LENGTHY EXHIBIT
       I HEREBY CERTIFY that a copy of the Motion to Certify Class, Memorandum in

Support, Declarations and Exhibits were serviced Electronically or by first class mail to:.

       Adam D Snyder, Esquire
       Sarah W. Rice, Esquire
       Assistant Attorneys General
       Office of Attorney General
       200 Saint Paul Place, 20th Floor
       Baltimore, Maryland 21202




       May 31, 2019                                  /s/ Deborah Hill___________________
       Date                                          Deborah A. Holloway Hill (Bar No. 28384)
                                                     102 W. Pennsylvania Ave., Suite 401
                                                     Towson, MD 21204
                                                     O: (410) 428-7278
                                                     F: (866) 499-6906
                                                     DebHill@outlook.com

                                                     Attorney for Plaintiffs
